Case 3:16-cv-00384-BJD-JBT Document 91 Filed 01/02/20 Page 1 of 36 PagelD 1791

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
JACKSONVILLE DIVISION

CHRISTOPHER ALAN BERMAN, CASE NO.:  3:16-cv-00384-BJD-JBT

Plaintiff,
VS.

LIBERTY MUTUAL FIRE INSURANCE COMPANY,

Defendants.
/

 

PLAINTIFF’S MOTION IN LIMINE TO RESTRICT TESTIMONY
AND ARGUMENT ON ISSUES OF CAUSATION

COMES NOW the Plaintiff, CHRISTOPHER ALAN BERMAN, (“Plaintiff’), by and
through undersigned counsel, and hereby moves this Honorable Court for its Order in Limine
restricting the defense from arguing issues of causation as they relate to Plaintiff's cervical and
thoracic injuries and subsequent treatment, and states in support thereof as follows::

OVERVIEW

1. On 03/05/2011, while in the course and scope of his employment, the Plaintiff was
rear-ended by an underinsured motorist and sustained injuries to his neck and back.

2. The Defendant, Liberty Mutual Fire Insurance Company (“Liberty Mutual’)
insured the Plaintiff's employer and provided the Plaintiff insurance coverage under two separate
policies: underinsured motorist insurance (UM) and workers compensation insurance (WC).

3. The Plaintiff filed a claim against Liberty Mutual for WC benefits on 06/07/2011

for injuries to his neck and back. (see Petition attached as Exhibit 1)

1|Page
Case 3:16-cv-00384-BJD-JBT Document 91 Filed 01/02/20 Page 2 of 36 PagelD 1792

4. Liberty Mutual vigorously contested the issue of causation and had multiple
compulsory examinations done of the Plaintiff. However, multiple physicians that examined the
Plaintiff related his neck and back injuries to the collision, including the independent examiner
retained by the judge of compensation.

5. On 03/31/2016, while the WC case was still ongoing, the Plaintiff filed this claim
against Liberty Mutual for UM benefits for his injuries to his neck and back.

6. Presumably because the issue of causation was still being determined in the WC
case, Liberty Mutual’s Answer to the Plaintiffs allegations of causation of injury stated in the
Complaint was: “Without knowledge at this time therefore denied.”

7. Eventually, Liberty Mutual stipulated in the WC case that the collision was the legal
cause of the Plaintiffs neck and neck injuries and that the extensive treatment related thereto was
reasonable and necessary as a result of the collision. However, Liberty Mutual never amended its
Answer to admit to causation or damages in this UM case.

8. More concerning is that, although not stated in his expert disclosure or report, and
in direct contradiction to Liberty Mutual’s stipulations, the opinion of other medical examiners
and the primary treating physician, the medical examiner hired by Liberty Mutual in this UM case,
Gerard Gerling, MD, seems to have the opinion that the collision was not a legal cause of the
Plaintiff's neck and back injuries.

9. This opinion or argument from Liberty Mutual or its witnesses should not be
permitted due to the application of Collateral Estoppel. The issue of causation, as it relates to the

Plaintiff's neck and back injuries, has already been litigated and stipulated to by Liberty Mutual.

2|Page
Case 3:16-cv-00384-BJD-JBT Document 91 Filed 01/02/20 Page 3 of 36 PagelD 1793

10. It would be inequitable, wasteful and frivolous for Liberty Mutual to reopen and
relitigate the issue of causation all over at the trial of this case: inequitable because it would require
the Plaintiff to present all these witnesses and incur the costs associated therewith; wasteful
because it would lengthen the trial by at least another full day; frivolous because this position is

contrary of what Liberty Mutual has already admitted after extensive litigation.

MEMORANDUM OF LAW IN SUPPORT OF THIS MOTION IN LIMINE

11. It is undisputed that Plaintiff, CHRISTOPHER BERMAN, brought a petition for
workers’ compensation benefits against LIBERTY MUTUAL FIRE INSURANCE COMPANY
for injuries sustained in the automobile collision of March 5, 2011. (Exhibit 1). It is further
undisputed that the Defendant Liberty Mutual agreed to compensate the Plaintiff for medical
treatment to his neck and back as caused by the collision. (See stipulations in Composite Exhibit
2).

I. Collateral Estoppel

12. “Collateral estoppel, or issue preclusion, bars the re-litigation of issues of fact or
law that were actually litigated and decided in a prior suit.” CSX Transp., Inc. v. Bhd. of Maint.
of Way Emps., 327 F.3d 1309, 1317 (11th Cir.2003).

13. Collateral estoppel applies where: (1) the issue at stake is identical to the one
involved in the earlier proceeding; (2) the issue was actually litigated in the earlier proceeding; (3)
the determination of the issue was a critical and necessary part of the earlier case; and (4) the party
against whom collateral estoppel is asserted had a full and fair opportunity to litigate the issue.

Tampa Bay Water v. HDR Eng'g, Inc., 731 F.3d 1171, 1180 (11th Cir. 2013).

3|Page
Case 3:16-cv-00384-BJD-JBT Document 91 Filed 01/02/20 Page 4 of 36 PagelD 1794

14. Once a claimant has established compensability of an injury, by a prior ruling or a
stipulation, the employer’s insurance carrier cannot challenge the causal connection between the
work accident and the injury. Perez v. Se. Freight Lines, Inc., 159 So. 3d 412 (Fla. 1st DCA 2015);
Meehan v. Orange Cty. Data & Appraisals, 272 So. 3d 458 (Fla. Ist DCA 2019); Cespedes v.
Yellow Transp., Inc. (URC)/Gallagher Bassett Servs.. Inc., 130 So. 3d 243 (Fla. 1st DCA 2013);
See also Engler v. Am. Friends of Hebrew Univ., 18 So. 3d 613 (Fla. 1st DCA 2009) (Relitigating
conclusion that compensable motor vehicle accident was major contributing cause of workers’
compensation claimant's injuries was contrary to res judicata).

IL. Identical Issues: Causation

15. The issue of injury causation is virtually the same under the WC standards and the
negligence standards applied in this case, the only difference being that WC cases require a higher
burden of proof.

16. Fla. Stat. § 440.09 provides that:

The injury, its occupational cause, and any resulting manifestations or disability must be

established to a reasonable degree of medical certainty, based on objective relevant medical

findings, and the accidental compensable injury must be the major contributing cause of
any resulting injuries. For purposes of this section, ‘major contributing cause’ means the
cause which is more than 50 percent responsible for the injury as compared to all other
causes combined for which treatment or benefits are sought.... [and] ‘objective relevant
medical findings’ are those objective findings that correlate to the subjective complaints of

the injured employee and are confirmed by physical examination findings or diagnostic
testing.”

17. Similarly, in actions based in negligence, the Plaintiff must show that the
tortfeasor’s negligence was a legal cause of loss injury or damage to the Plaintiff. In this regard,
“Florida follows the ‘more likely than not’ standard in proving causation, i.e., that the negligence

‘probably caused’ the plaintiff's injury.” Cox v. St. Josephs Hosp., 71 So. 3d 795, 799 (Fla. 2011)

4|Page
Case 3:16-cv-00384-BJD-JBT Document 91 Filed 01/02/20 Page 5 of 36 PagelD 1795

(Holding that a prima facie case of causation was established by opinion of causation rendered
“within reasonable medical probability”).

18. | However, unlike the WC standard of “major contributing cause,” in negligence
cases “a defendant's conduct need not be the only cause of a plaintiff's injuries, or even fifty-one
percent of the cause; rather, the plaintiff must present evidence that the defendant's conduct was,
more likely than not, a “substantial factor” in causing the injury.” Whitney v. R.J. Reynolds
Tobacco Co., 157 So. 3d 309, 312 (Fla. Ist DCA 2014).

19. This difference is significant because it shows that the Plaintiff has already
established an even higher standard of causation in the WC than would be needed in this UM case.
Grogan v. Garner, 498 U.S. 279 (1991).

HiIl. Causation - Already Litigated

20. Liberty Mutual vigorously contested the issue of causation in the WC case. Liberty
Mutual and the WC Judge had multiple doctors examine the Plaintiff. Most definitive were Dr.
Amold Zeal concerning the thoracic surgery and Dr. Jonathan Greenberg regarding the cervical
fusion.

21. Dr. Zeal concluded, “I believe it is more likely than not that the 2011 accident is
the major contributing factor to this current thoracic pain and radiculopathy.” (See Zeal’s report
attached as exhibit 3).

22. _ As a result of the treating physician’s recommendations for surgery and Liberty
Mutual’s continued denial of causation, the Judge in the WC case appointed Dr. Jonathan

Greenberg, former head of neurosurgery at Orlando Regional Hospital, to issue an unbiased expert

opinion.

5|Page
Case 3:16-cv-00384-BJD-JBT Document 91 Filed 01/02/20 Page 6 of 36 PagelD 1796

23. Dr. Greenberg in his report dated 2/11/13 specifically stated, “Patient’s work-
related motor vehicle accident is the major injury because of the need for the treatments as
recommended above. This includes surgery, which is medically necessary...the patient’s work
injury is the major contributing cause for the need for the patient’s surgery.” (See Greenberg’s
report attached as Exhibit 4).

24. After these examinations, a series of Orders and stipulations by Liberty Mutual
were entered for total permanent disability, medical treatment for the neck and back as well as
Plaintiff's attorney’s fees for having to litigate these issues. (See Composite Exhibit 2).

25. The Plaintiff subsequently underwent disc replacement surgery in his cervical spine
and a multilevel fusion in his thoracic spine in addition to injections, physical therapy, chiropractic
treatment, multiple hospitalizations, and diagnostic testing including MRIs and nerve conduction
studies. All these tests, treatments and surgeries were stipulated as compensable by the workers
compensation carrier pursuant to the stipulation approved by the workers compensation judge.

IV. Causation: a Critical and Necessary Issue

26. As stated previously, pursuant to Fla. Stat. § 440.09 the issue of causation is a
threshold issue for a claimant to receive any benefits in a workers’ compensation case. This is
made obvious by the multiple medical examinations the Plaintiff underwent so that doctors could
determine if the collision was a “major contributing cause” of his injuries and thus what treatment
would have been causally related to the collision and compensable.

27. Causation was most certainly a critical and necessary part of the WC case.

6|Page
Case 3:16-cv-00384-BJD-JBT Document 91 Filed 01/02/20 Page 7 of 36 PagelD 1797

Vv. Same Party and Fair Opportunity to Litigate the Issue

28. The Defendant in this action for UM benefits, Liberty Mutual Fire Insurance
Company, is specifically named as the Defendant in the Plaintiff's Petition for Workers’
Compensation Benefits (Exhibit 1), the pleadings filed by the defense, and Orders entered by the
Court. (See Defendant’s Response to Petition filed 8/3/12 as Exhibit 5 and Pretrial Order dated
12/10/12 attached as Exhibit 6).

WHEREFORE, the Plaintiff respectfully requests that this Honorable Court restrict
argument and testimony by the defense generally in the area of causation and also to limit, restrict,
or strike the testimony of Dr. Gerling as to his opinion regarding causation.

CERTIFICATE OF SERVICE

I HEREBY CERTIFY that the foregoing pleading has been electronically filed with the

Clerk of the Court by using the CM/ECF system and sent via email to all parties of record on the

attached Certificate of Service List as listed below, on this 2"? day of January, 2020.

Respectfully submitted,

 

 

JACK J. FINE, ESQ.

Counsel for Plaintiff
INE, FARKASH & PARLAPIANO, P.A.
‘lorida Bar Number: 223700

622 Northeast First Street

Gainesville, Florida 32601

Telephone: (352) 376-6046

Facsimile: (352) 372-0049

Primary email: jfine@ffplaw.com
Secondary email: jduchaj@ffplaw.com

7{Page
Case 3:16-cv-00384-BJD-JBT Document 91 Filed 01/02/20 Page 8 of 36 PagelD 1798

CERTIFICATE OF SERVICE LIST

J. Pablo Caceres, Esq.

Butler Weihmuller Katz Craig, LLP

400 North Ashley Drive, Suite 2300

Tampa, Florida 33602

Florida Bar No.: 131229

Telephone: (813) 281-1900

Facsimile: (813) 281-0900

pcaceres@butler. legal

hjones@butler.legal

jfan@butler.legal

Attomeys for Defendants, Liberty Mutual Insurance
Company and Liberty Mutual Fire Insurance Company

Ryan Hilton, Esq.

Butler Weihmuller Katz Craig, LLP

400 North Ashley Drive, Suite 2300

Tampa, Florida 33602

Florida Bar No.: 131229

Telephone: (813) 281-1900

Facsimile: (813) 281-0900

rhilton@butler.legal

Attorneys for Defendants, Liberty Mutual Insurance
Company and Liberty Mutual Fire Insurance Company

Caroline Adams, Esq.

Butler Weihmuller Katz Craig, LLP

400 North Ashley Drive, Suite 2300

Tampa, Florida 33602

Florida Bar No.: 131229

Telephone: (813) 281-1900

Facsimile: (813) 281-0900

cadams@butler.legal

tmarksman@butler.legal

Attorneys for Defendants, Liberty Mutual Insurance
Company and Liberty Mutual Fire Insurance Company

8|Page
 

Case 3:16-cv-00384-BJD-JBT Document 91 Filed 01/02/20 Page 9 of 36 PagelD 1799

STATE OF FLORIDA
DIVISION OF ADMINISTRATIVE HEARINGS
OFFICE OF THE JUDGES OF COMPENSATION CLAIMS

PETITION FOR WORKERS’ COMPENSATION BENEFITS

Employee/Claimant petitions the Office of the Judges of Compensation Claims for an order requiring Employer/Carrier to provide

benefits due under Chapter 440, Florida Statutes as claimed below.

 

EMPLOYEE: Christopher Berman
ADDRESS: 303 Augusta Circle Saint Augustine FL, 32086
TELEPHONE: 904-325-1588

OJCC CASE NO. (required if previously issued): 11-013073-RJH

or, EMPLOYEE'S SOCIAL SECURITY NO.: «SSN»
or attach a VERIFIED MOTION FOR SUBSTITUTE IDENTIFICATION
NUMBER (form available on the OJCC website at www.jcc.state.fl.us)

 

EMPLOYER: Coggin Honda
ADDRESS: 2898 U.S. Highway 1 South Saint Augustine FL, 32086
TELEPHONE: 904-797-2688

 

CARRIER: Liberty Mutual Fire Insurance Company
ADDRESS: P.O. BOX 31204 Tampa FL, 33631
TELEPHONE: 800-282-6218

 

CLAIMANT'S NAME (if different from the employee):
ADDRESS:

TELEPHONE NO.:

 

EMPLOYEE/CLAIMANT'S ATTORNEY (if any): David Dearing, Attorney

FLORIDA BAR NO.: 0885673
ADDRESS: 3127 Atlantic Boulevard Jacksonville, FL 32207

TELEPHONE NO.; 904-399-8989

 

DATE OF ACCIDENT (disablement date if occupational disease): 3/5/2011

ACCIDENT COUNTY: St Johns
ACCIDENT STATE: Florida

 

DETAILED DESCRIPTION OF JOB RESPONSIBILITIES:
SALES AND LEASING

SPECIFIC WORK BEING PERFORMED WHEN INJURY OCCURRED:
CLAIMANT WAS A PASSENGER IN A VEHICLE.

 

DETAILED DESCRIPTION OF THE ACCIDENT:

CLAIMANT WAS A PASSENGER IN A VEHICLE THAT WAS INVOLVED IN
A MOTOR VEHICLE ACCIDENT.

PART(S) OF BODY INJURED: NECK AND BACK

CHARACTER OF DISABILITY: THE INJURY/INJURIES OCCASIONED BY
THE EVENTS DESCRIBED ABOVE HAS/HAVE ADVERSELY AFFECTED
THE INJURED EMPLOYEE’S

CAPACITY TO EARN IN THE SAME OR ANY OTHER EMPLOYMENT THE
WAGES THAT THE EMPLOYEE WAS RECEIVING AT THE TIME OF THE
INJURY. SPECIFICALLY,

 

IS THIS PETITION FOR MEDICAL BENEFITS ONLY: N
AWW 13 WEEKS PRECEDING ACCIDENT: 782.00
CURRENT AWW: 782.00

CURRENTLY WITH SAME EMPLOYER: Y

CURRENT WORK LEVEL: NOT WORKING/NO WAGES
HAS MMI BEEN REACHED: NsIF SO, DATE OF MMI:

 

Jurisdiction: The Judge of Compensation Claims has jurisdiction over the parties and the subject matter of this petition.

Managed care grievance procedures, if required, were exhausted under F.S. §440.192(3). The Grievance was dated:

OJCC Form PFB (Revised 9-1-2006)

 

Eilad luna 7 944 K-Ak DA ET Mffien af tha luclaae af Camnaneatian Claime

 
Case 3:16-cv-00384-BJD-JBT Document 91 Filed 01/02/20 Page 10 of 36 PagelD 1800

MONETARY (INDEMNITY) BENEFITS CLAIMED, FLORIDA STATUTES §440.15

 

CLASS OF BENEFIT: TEMPORARY TOTAL DISABILITY STARTING DATE: 4/4/2011 ENDING DATE: CONTINUING: Y
DETAILS:

 

CLASS OF BENEFIT: TEMPORARY PARTIAL DISABILITY STARTING DATE: 4/4/2011 ENDING DATE: CONTINUING: Y
DETAILS:

 

 

CLASS OF BENEFIT: STARTING DATE: ENDINGDATE: CONTINUING: N
DETAILS:

 

MEDICAL AND REHABILITATIVE BENEFITS, FLORIDA STATUTES §440.13

 

CLASS OF BENEFIT: SPECIFIC TYPE:
DETAILS:

 

CLASS OF BENEFIT: SPECIFIC TYPE:
DETAILS:

 

 

CLASS OF BENEFIT: SPECIFIC TYPE:
DETAILS:

 

CLASS OF BENEFIT: SPECIFIC TYPE:
DETAILS:

 

CLASS OF BENEFIT: SPECIFIC TYPE:
DETAILS:

 

 

CLASS OF BENEFIT: SPECIFIC TYPE:
DETAILS:

 

PENALTIES, INTEREST, COSTS, ATTORNEY'S FEES, OR OTHER CLAIMS

 

CLASS OF BENEFIT: ATTORNEY FEES
DETAILS:

 

CLASS OF BENEFIT: PENALTIES, INTEREST AND COSTS
DETAILS:

 

 

CLASS OF BENEFIT:
DETAILS:

 

OJCC Form PFB (Revised 9-1-2006)

 

 
Case 3:16-cv-00384-BJD-JBT Document 91 Filed 01/02/20 Page 11 of 36 PagelD 1801

Certificate of Good Faith Effort to Resolve Dispute,
Acknowledgement of Fraud Statement and Certificate of Service

The claimant or, if the claimant is represented by counsel, the claimant’s attorney,
certifies that he or she has made a good faith effort to resolve the dispute and that the
claimant or attorney was unable to resolve the dispute with the employer/carrier/servicing

agent.

The claimant has read and understands the following: “Any person who, knowingly and
with intent to injure, defraud or deceive any employer or employee, insurance company,
or self-insured program, files a statement of claim containing any false or misleading
information commits insurance fraud, punishable as provided in s.817.234.” By signing
below, the claimant attests that he or she has reviewed, understands and acknowledges
the foregoing notice. In accordance with Florida Statutes § 440.1 92(1), a copy of this
petition for benefits has been served by certified mail on the injured worker’s employer

and the employer’s carrier on G ~%-|(_. A copy of this petition has also been
served on the attorney for the employer/carrier if known,
WHEREF i) claimant requests an order directing the employer to provide the benefjts

/ A Le, —~ CAH Cog Ss 644

QO)
wa /
LY

Claimant Pignature Date Counsel for Claimant Bite
Case 3:16-cv-00384-BJD-JBT Document 91 Filed 01/02/20 Page 12 of 36 PagelD 1802

STATE OF FLORIDA
DIVISION OF ADMINISTRATIVE HEARINGS
OFFICE OF THE JUDGES OF COMPENSATION CLAIMS

 

JACKSONVILLE DISTRICT
EMPLOYEE: ATTORNEY FOR EMPLOYEE:
Christopher Berman Jonathan Israel, Esquire
303 Augusta Circle Rudolph, Israel & Ellis, PA
Saint Augustine, FL 32086 4465 Baymeadows Road Suite 3
Jacksonville, FL 32217
EMPLOYER: ATTORNEY FOR EMPLOYER/CARRIER:
Asbury Automotive Group, Inc. Cynthia L. Denker, Esquire
2905 Premiere Parkway LAW OFFICE OF AMY L. WARPINSKI
Suite 300 130] Riverplace Boulevard, Suite 1640
Duluth, GA 30097 Jacksonville, FL 32207
CARRIER: DATE OF ACCIDENT:
Liberty Mutual Insurance Company March 5, 2011
P.O. Box 31204
Tampa FL 22621 OJCC CASE NUMBER:
CLAIM NO.; WC555-A08161-00 11-013073 RJH

 

JOINT STIPULATION ON RESOLUTION OF ISSUES AND
ATTORNEY FEES

It is hereby stipulated and agreed to by the parties to this cause that all issues raised in the Petitions for Benefits
dated 2/19/16 and 6/10/16 have been resolved as foilows:

|. The parties stipulate and agree that the claimant’s correct AWW/CR, including all allowable earnings and
fringe benefits. is $601.68/$401.12, and that all indemnity benefits have been paid appropriately to date

2, The employer/carrier agree to authorize treatment for the Thoracic spine condition with Dr. Greenwald, to
include authorization of the recommended T-spine surgery.

3, The claim tor authorization of the inversion table is moot, as Dr. Greenwald no longer recommends that
modality before surgery.

4. The parties agree that $5,000.00 in an appropriate attorney fee and costs to be paid by the employer/carrier to
claimant's counsel. for his efforts in securing authorization of Thoracic spine treatment including surgery. It is stipulated
that the sum of $5,000.00 represents the entire claimant attorney’s fee and costs to be paid by the employer/carrier to
resolve all outstanding fee issues to date. The parties stipulate that the employer/carrier shall have 14 days from the date

the Order is signed to provide payment.

WHEREFORE. the parties request the entry of an Order approving this Stipulation.

DATED this 74 day of Ayre , 2016,

 

Com Oo Ste
EXHIBIT

a
Case 3:16-cv-00384-BJD-JBT Document 91 Filed 01/02/20 Page 13 of 36 PagelD 1803

 

  
 

    

cose eee on

  
 

 

 

Cynthia L. Denker, Esquire

LAW OFFICE OF AMY L. WARPINSKI
Attomey for Employer/Carrier

1301 Riverplace Boulevard, Suite 1640
Jacksonville, FL. 32207

Telephone: 904-346-5422

Florida Bar #: (72448

 

OCC Case is} 1013073 Ruy

Bar #: 172448

Joint Stipulation on Resolution of Issues
Page 2 of 1
Case 3:16-cv-00384-BJD-JBT Document 91 Filed 01/02/20 Page 14 of 36 PagelD 1804

STATE OF FLORIDA
DIVISION OF ADMINISTRATIVE HEARINGS
OFFICE OF THE JUDGES OF COMPENSATION CLAIMS

 

JACKSONVILLE DISTRICT
EMPLOYEE: ATTORNEY FOR EMPLOYEE:
Christopher Berman Jonathan Israel, Esquire
303 Augusta Circle Rudolph, Israel & Ellis, PA
Saint Augustine, FL 32086 4465 Baymeadows Road Suite 3
Jacksonville, FL 32217
EMPLOYER: ATTORNEY FOR EMPLOYER/CARRIER:
Asbury Automotive Group, Inc. Cynthia L. Denker, Esquire
2905 Premiere Parkway LAW OFFICE OF AMY L. WARPINSKI
Suite 300 1301 Riverplace Boulevard, Suite 1640
Duluth, GA 30097 Jacksonville, FL 32207
CARRIER: DATE OF ACCIDENT:
Liberty Mutual Insurance Company March 5, 2011
P.O. Box 31204
Tampa FL 33631 OJCC CASE NUMBER:
CLAIM NO.: WC555-A08161-00 11-013073 RJH

 

ORDER ON RESOLUTION OF ISSUES AND ATTORNEY FEES
Upon the foregoing Stipulation, it is hereby ORDERED AND ADJUDGED that all claims have
been resolved as follows:

]. The claimant’s correct AWW/CR, including all allowable earnings and fringe benefits, is
$601.68/$401.12, and that all indemnity benefits have been paid appropriately to date

2. The employer/carrier shall authorize treatment for the Thoracic spine condition with Dr.
Greenwald, to include authorization of the recommended T-spine surgery.

3. The claim for authorization of the inversion table is moot, as Dr. Greenwald no longer
recommends that modality before surgery.

4. The Employer/Carrier shall pay claimant’s counsel $5,000.00 to resolve all outstanding fee
and costs issues to date. The parties stipulate that the employer/carrier shall have 14 days from the date
the Order is signed to provide payment.

5. All Petitions for Benefits are hereby dismissed.

DONE AND ORDERED at Jacksonville, Florida, this 31St day of August ,

2016. Ay dol

JUDGE OF COMPENSATION CLAIMS

 
Case 3:16-cv-00384-BJD-JBT Document 91 Filed 01/02/20 Page 15 of 36 PagelD 1805

Certificate of Service

This is to CERTIFY that a true copy of the foregoing order was served to counsel via electronic mail and
to parties through their respective attorney’s of record, or by U. S. Mail if unrepresented, this 31" day of

August 2016.

Administrative Secretary to Judge Ralph J. Humphries

 

COPIES FURNISHED:

Liberty Mutual Insurance

175 Berkley Street

Boston, MA 02116
CMC555Tampa@libertymutual.com;

Jonathan Israel

Rudolph, Israel and Ellis, P.A.

4465 Baymeadows Road Suite 3
Jacksonville, FL 32217
israel@rie-law.com,sumpter@rie-law.com

John J. Rahaim, II, Attorney/Partner/Mr.

LAw Offices of John J Rahaim II

4811 Beach Blvd, Suite 204

Jacksonville, FL 32207
jrahaim@jaxlegalhelp.com,jalbano@jaxlegalhelp.com

Cynthia L. Denker

The Law Office of Amy L. Warpinski

1301 Riverplace Blvd. Suite 2646

Jacksonville, FL 32207
cynthia.denker@libertymutual.com,jacksonvillelegalmail@libertymutual.com

David A. McCranie

McConnaughhay, Duffy, Coonrod, Pope, Weaver, Stern & Thomas P.A.
165 Wells Rd., Suite 302

Orange Park, FL 32073
dmccranie@mcconnaughhay.com,bmeeks@mcconnaughhay.com

Amy L. Warpinski

Law Office Of Amy L. Warpinski

1301 Riverplace Blvd. Suite 1640

Jacksonville, FL 32207

amy. warpinski@libertymutual.com, JacksonvilleLegalMail@LibertyMutual.com
Case 3:16-cv-00384-BJD-JBT Document 91 Filed 01/02/20 Page 16 of 36 PagelD 1806

STATE OF FLORIDA
DIVISION OF ADMINISTRATIVE HEARINGS
OFFICE OF THE JUDGES OF COMPENSATION CLAIMS

JACKSONVILLE DISTRICT

 

LOXEE:

| Christopher Berman

303 Augusta Circle

Saint Augustine, FL 32086

 

Jacksonville, FL 32207

 

 
  

EMPLOYER:

Asbury Automative Group, Inc.
2905 Premiere Parkway

Suite 300

Duluth, GA 30097

° AMY L. WARPINSKI
Boulevard, Suite 620

  

. Fibers Misteat Ins, Co. March 5, 2011
P.O. Box 31204
Tampa, FL 33631

CLAIM NO.: WCS555-A08161-00

gay st
I SP a a re a:

__JOINT STIPULATION ONRESOLULION QE ISSUES —_

te) tnt ietoe ee

 

It is hereby stipulated and agreed to by the parties to this cause that all pending issues have

 

resolved as follows:
IL, The Employer/Carier will pay PTD benefits ang PID supplemental benefits fom

5/24/2013 to the present and continsing for.so long as the claimant remains permanently totally disabled.

2. The Employer/Carrier reserves the right to discontinue such PTD and PTD supplemental
benefits in the future unilaterally and without prior leave of |court if, in the opinion of the
Bmployer/Carrier, the Claimant is-no longer permanently totally aeenns under s. 440,15(1), Fla. Stat.

3. The Employer/Canier will pay penalties and i on fate-paid compensation benefits
for the period from 5/24/2013 through 11/14/2013, with crodit given for tho $2,000.00 previously
advanced to the Claimant-per order of the Court entered on 8/15/2013

4. The Claimant’s attorneys, John Rahaim, H, Bsq., and Jonathan B. Israel, Bsq,, are entitied

 

me ee es rant
Case 3:16-cv-00384-BJD-JBT Document 91 Filed 01/02/20 Page 17 of 36 PagelD 1807

to the payment of carrior-paid attomey’s feea under s. 440.34, Fis. Stet., for services rendered to the
Claimant in this case.

5. The parties agree that a reasonable attorney’s fee for all aervices rendered to date by both
of Claimant’s attammsys is TWENTY-FIVE THOUSAND EIGHT RED AND 60/100 DOLLARS
($25,800.00). ‘

6. The Claimant’s attomeys agree that the above foc shall be allocated as follows: re)
SEVENTEEN THOUSAND AND 00/100 DOLLARS ($17,000.00) to Attormmey Rakaim; (2) EIGHT
THOUSAND BIGHT HUNDRED AND 00/100 DOLLARS ($8,800|00) to Attorney Israel.

WHEREFORE, the parties request the entry of an Ordsr approving this Stipulation.

 

DATED this... tay of. A ANURRS 2014,
| { AG# -_ pe
Late Fare hs =

 

VWALANA // é Opel lus -

David A. McCriuile, Esquire
LAW OFFICE OF AMY L. WARPINSKI

 

| Attorneys for Employer/Carrier Attomey for C

| 1301 Riverplace Boalevard, Sitite 620 1237 Hendricks Ave.
Jacksonville, Florida 32207 Jacksonville, Fi. 32207
Telephone: (904) 346-5422 590K):

FBN: 351520

 

 

3197 Adantio Biyd.
Jacksonville, FI, 32207
Telephone: (904) 399-8989
FBN: 858431

 

 
Case 3:16-cv-00384-BJD-JBT Document 91 Filed 01/02/20 Page 18 of 36 PagelD 1808

STATE OF FLORIDA
DIVISION OF ADMINISTRATIVE HEARINGS
OFFICE OF THE JUDGES OF COMPENSATION CLAIMS
JACKSONVILLE DISTRICT

EMPLOYEE:
Christopher Berman

303 Augusta Circle

Saint Augustine, FL 32086

EMPLOYER:

Asbury Automotive Group, Inc.

2905 Premiere Parkway
Suite 300

ATTORNEY FOR EMPLOYEE
Jonathan B. Israel]

HARRIS, GUIDI, et al.

1837 Hendricks Ave.
Jacksonville, FL 32207

FORMER ATTORNEY FOR EMPLOYEE:
John Rahaim, II, Esquire

RAHAIM MOORE, P.A.

3127 Atlantic Blvd.

Jacksonville, FL 32207

ATTORNEY FOR EMPLOYER/CARRIER:
David A. McCranie, Esquire

LAW OFFICE OF AMY L. WARPINSKI

1301 Riverplace Boulevard, Suite 620

Jacksonville, Florida 32207
Telephone: (904) 346-5422

Duluth, GA 30097

CARRIER: DATE OF ACCIDENT:
Liberty Mutual Ins. Co. March §, 2011

P.O. Box 31204

Tampa, FL 33631 OJCC CASE NUMBER:

11-013073 RJH
CLAIM NO.: WC555-A08161-00

ORDER ON RESOLUTION OF ISSUES

Upon the foregoing Stipulation, it is hereby

ORDERED AND ADJUDGED that all claims have been resolved pursuant to the terms of the above Stipulation.
The parties shall comply with the terms of the attached Stipulation, and pay attorney’s fees as follows: to John J. Rahaim,
II, Esq., $17,000.00; and to John B. Israel, Esq., $8,800.00 as specified therein. All Petitions for Benefits are hereby

dismissed.
DONE AND ORDERED in chambers at Jacksonville, Duval County, Florida, this 16th day of

et Bp jlo

JUDGE OF COMPENSATION CLAIMS

 

I HEREBY CERTIFY that a true and correct copy of the above and foregoing has been furnished via Electronic
Mail to counsel for the parties this__ 16th day of January , 2014.

Judicial Assistant

 
Case 3:16-cv-00384-BJD-JBT Document 91 Filed 01/02/20 Page 19 of 36 PagelD 1809

STATE OF FLORIDA
DIVISION OF ADMINISTRATIVE HEARINGS
OFFICE OF THE JUDGES OF COMPENSATION CLAIMS
JACKSONVILLE DISTRICT OFFICE

Christopher Berman,
Employee/Claimant,

vs.
OJCC Case No. 11-013073RJH

Coggin Honda/Liberty Mutual Insurance,
and Liberty Mutual Insurance, Accident date: 3/5/2011
Employer/ Carrier/Servicing Agent.

 

ABBREVIATED ORDER GRANTING MOTION FOR ADVANCE
AND RESERVING JURISDICTION

THIS CAUSE came before me for hearing on August 15, 2013 on the claimant’s motion
for advance. John Rahaim, Esquire, appeared for the claimant. David McCranie, Esquire,
appeared for the E/C.

The claimant testified and based upon that testimony | find he has not returned to the
same or similar employment as at the time of the accident and that he has sustained a
substantial reduction in earnings. | further find he has a significant need for an advance. He
has not received compensation benefits since May 2013. He is awaiting surgery which has been
approved by the E/C. He has exhausted 104 weeks of temporary benefits and the E/C is not
paying him disability or impairment benefits at this time. He has exhausted his savings, sold a
car and is using his daughter's college funds to try to pay his bills. Those funds are nearly
depleted. He is in dire need of money and that need is directly related to the workplace accident
and injuries. | find the criteria for the award of an advance of $2000.00 have been met.

The claimant's motion seeks an advance of $7500. In order to award that advance, or
one in excess of $2000.00, | must address the issue of prejudice to the E/C. In the interest of
time, and to get needed funds in the hands of the claimant without delay, | am reserving
jurisdiction to consider that issue further and address the claimant's entitlement to any additional
advance subsequent hereto. The E/C did not object to this reservation of jurisdiction.

It is therefore,

ORDERED AND ADJUDGED that the Motion for Advance is granted in part and an advance of
$2000.00 is awarded. The E/C shall issue that advance within 7 days of date hereof. Said

1
Case 3:16-cv-00384-BJD-JBT Document 91 Filed 01/02/20 Page 20 of 36 PagelD 1810

payment shall be mailed directly to the claimant. This payment shall not be considered a gratuity
and in the event the claimant prevails on his claim, the E/C shall be entitled to recoup the
advance against any monies owed or against any settlement reached in this claim as provided
by law. Jurisdiction is reserved to determine whether the claimant is entitled to an additional

advance of up to $5500.00.

DONE AND MAILED this 15th day of August, 2013, in Jacksonville, Duval County,

Af) Ld.

Ralph J. Humphries

Judge of Compensation Claims

Division of Administrative Hearings

Office of the Judges of Compensation Claims
Jacksonville District Office

1809 Art Museum Drive, Suite 200
Jacksonville, Florida 32207-2840
(904)348-2790

www.jcc.state.fl.us

 

Liberty Mutual Insurance

175 Berkley Street

Boston, Massachusetts 02116
CMC555Tampa@libertymutual.com;

Liberty Mutual Insurance

175 Berkley Street

Boston, Massachusetts 02116
CMC555Tampa@libertymutual.com;

David P. Dearing, Attorney

Rahaim, Watson, Dearing & Moore

3127 Atlantic Boulevard

Jacksonville, Florida 32207
mbuckland@jaxlegalhelp.com,jrahaim@jaxlegalhelp.com

John J. Rahaim, Esquire

Rahaim, Watson and Dearing, P.A.

3127 Atlantic Blvd

Jacksonville, Florida 32207
Jrahaim@jaxlegalhelp.com,jalbano@jaxlegalhelp.com
Case 3:16-cv-00384-BJD-JBT Document 91 Filed 01/02/20 Page 21 of 36 PagelD 1811

David A. McCranie

Law Office of Amy L. Warpinski

1301 Riverplace Bivd., Suite 620

Jacksonville, Florida 32207
david.mccranie@libertymutual.com,JacksonvilleLegalMail@LibertyMutual.com

Amy L. Warpinski

Law Office Of Amy L. Warpinski

1301 Riverplace Blvd. Suite 620

Jacksonville, Florida 32207
amy.warpinski@libertymutual.com,JacksonvilleLegalMail@LibertyMutual.com
Case 3:16-cv-00384-BJD-JBT Document 91 Filed 01/02/20 Page 22 of 36 PagelD 1812

St. Vincent’s Spine and Brain Institute
Neurological Surgery
Arnold A. Zeal, M.D., F.A.A.N.S., F.A.C.S., F.A.HLA.
3 Shircliff Way, Suite 700
Jacksonville, FL 32204
Phone: (904) 398-2756
Fax: (904) 398-2458

COMPULSORY MEDICAL/NEUROSURGICAL EVALUATION

NAME: Berman, Christopher DATE: 07/27/2016
DOB: 04/19/53 SEX: Male
DOI: 03/05/11

Indication: Re-evaluate patient with specific reference to Thoracic Spine and possible thoracic
surgery.

History: Mr. Berman was previously evaluated by myself 9/05/12 with attention to his alleged
cervical spine injury and symptoms related to an MVA of 3/5/11. At that time I stated he had
significant pathology primarily involving C5-6 plus C6-7 but some of the pathology had pre-existed
the trauma. In my opinion the MVA had aggravated/exacerbated his problems and surgery was
indicated. Following my assessment he had at least four additional Spine surgery evaluations prior to
Dr. Greenwald finally being authorized to carry out a 2-segment arthroplasty 8/26/15.

Mr. Berman states that ever since the MVA of 2011 he has experienced mid-thoracic spine pain but
around the time of his cervical surgery the thoracic symptoms escalated and have continued to be
intense and activity limiting. He alleges that due to the severe cervical symptoms his neck posture was
distorted and he believes this aggravated his thoracic pain.

Around Sept. 2015 the thoracic pain began to radiate around his mid-lower chest bilaterally in
circumferential manner. He describes sharp, burning pain both directly over spine plus radiating
around chest with fairly constant paresthesia in same distribution. Symptoms exacerbated by
standing, sitting (especially without back support), walking, trying to sit at computer, he can't
stand or walk more than 5-10 min. He obtains relief lying down but on initially lying down he
senses a pulsating discomfort in low thoracic spine region. Physical therapy and especially
inversion therapy did reduce his symptoms some but only 12 visits were authorized. He also

1 EXHIBIT

3

 
Case 3:16-cv-00384-BJD-JBT Document 91 Filed 01/02/20 Page 23 of 36 PagelD 1813

Berman, Christopher
07/27/20016
Page 2...

notices that extending his back and arching does slightly reduce his pain. Cough or sneeze produce a
sharp jabbing pain over mid-low thoracic spine. When pain intense, just inhaling is painful. He is not
working at this time and was apparently declared 100% disabled so has not worked since MVA 2011.
He describes some left pectoral area pain that a previous physician speculated might be related to
brachial plexus injury. ‘The most recent thoracic imaging was about a year ago and he understands that
pathology was identified in region of T9-10. He denies ever experiencing thoracic pain prior to the
MVA and had been a runner and very active before the accident.

He states his cervical symptoms improved dramatically following the cervical arthroplasty. He has
litde or no neck pain and excellent ROM. The ulnar transposition performed concurrently with
cervical surgery resulted in resolution of the left hand numbness and paresthesia, His only real
complaints at this time are thoracic. He states the thoracic pain was there from onset but
overshadowed by cervical Symptoms plus since cervical surgery he has become much more aware of
thoracic symptoms that have progressed.

Thoracic facet injections 4 mo. ago apparently significantly alleviated his pain over at least 4 days,
Largely on this basis, Dr. Greenwald has recommended surgery at these segments,

Pertinent Past History: Unchanged from prior evaluation and not relevant to current
symptoms

Past/Current Medical History: Unchanged from prior evaluation and not relevant to current
symptoms
Current Medications: Hydrocodone prn few times a wk.

Muscle relaxant

Anti-nausea along with each hydrocodone.

Family History: Unchanged from prior evaluation and not relevant to current symptoms

Review of Systems: Unchanged from prior evaluation and not relevant to current symptoms

EXAMINATION

Constitutional:

* Height 5°11”. Weight 165 pounds. Temperature is 98
Alert and oriented.
Normal affect and mood,

The patient is cooperative and readily answers all questions asked without hesitation
He does not appear to be in significant discomfort and moves his head and neck well and readily
changes posture without visible discomfort
Case 3:16-cv-00384-BJD-JBT Document 91 Filed 01/02/20 Page 24 of 36 PagelD 1814

Berman, Christopher
07/27/20016

Page 3...

Head and Neck Plus Including Eye Exam:

@

Chest:

Normocephalic.
Detailed cranial nerve exam intact including:
DH Not assessed,
fh) Vision intact.
Hil, IV, VD PERL. Full EOMs without nystagmus.

Vv) Facial sensation fully intact.

VII) Facial movement symmetrical and intact.

Vil) Hearing intact bilaterally.

IX, X) Swallows OK. Good palate movement and gag.
XI Normal trapezius and sternocleidomastoid.
XII) Normal tongue movement.

Cervical ROM excellent in ALL directions. Slight discomfort at limits of left rotation. Well-
healed left anterior incision
Carotid pulses intact without bruit

Clear to inspection and auscultation.

Extremely tender over about T9-10 directly over spine.

Altered sensation in radicular fashion along mid-lower rib cage about T10 with right chest
sensation significantly reduced in broad area consistent with possibly 2-3 dermatomes
Bear-Hug produces significant mid-lower thoracic spine pain plus some circumferential
radicular pain in same regions as he describes his spontaneous symptoms.

Cardiovascular:

Heart rate 65 and regular.
BP 155/87
Heart sounds normal without murmur.

Abdomen: Soft, non-tender with bowel sounds.

Neurological Plus Including Musculoskeletal Exam:

Arises easily and walks well, in a normal fashion.

Tandem gait excellent.

Walks wel] on toes and heels without paresis or unsteadiness.
Romberg’s: intact.
Case 3:16-cv-00384-BJD-JBT Document 91 Filed 01/02/20 Page 25 of 36 PagelD 1815

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Berman, Christopher
07/27/20016
Page ase
* Motor: No focal motor deficit in any major muscle group involving all 4 extremities
Dektoids Biceps Triceps Intrinsic Flogers
| Right 5/5 5/5 5/5 5/5
| Left S/S 5/5 5/5 5/5
Tio Hamstring: | Quad Ankle PF | Ankle DF | Toes
Right 5/5 5/5 5/5 5/5 5/5 5f5
Left 5/5 5/5 5/5 5/5 5/5 5/5
* Sensation is reduced along ribs in roughly T9-11 nerve root distribution, primarily reduced on
fight and I questioned if left i region possibly hypersensitive. Also patches of fairly

dense hypesthesia along lateral right knee plus anterior-lateral area of right mid thigh. Sensation
throughout entire right lower very mildly reduced compared to left.

° Coordination not assessed today.

* Reflexes in all four extremities symmetrically brisk at 2+ with planter’s flexor.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Biceps Triceps | Brachioradialis
| Right + + ++
Left ++ ++ ++
Patellar Ankle _Toes
Right vad a at
Left ++ ++ ay

 

 

 

° Flexion at the waist not measured but appears excellent for age. Extension and lateral flexion
also excellent without any lumbar pain but ROM did produce some low thoracic discomfort that
seemed to improve with extension of this region.

° Straight leg saising while sitting not measured but appeared normal and over 90 degrees
bilaterally without verbalization of discomfort. Sciatic stretch maneuver negative.

* No scapular winging

MEDICAL DECISION MAKING

Data Reviewed:

No new or recent imaging studies aveilable for me to personally review at this time,
I do have on my computer most if not all the imaging studies I previously reviewed in 2012 end 1
have again now looked at his thoracic study.
© 03/05/11, thoracic CT scan.
° Evidence of mild chronic minimal wedge-compression of the mid to low thoracic vertebrae.
At least three vertebrae involved to some degree.

© Minimal degenerative changes.
Case 3:16-cv-00384-BJD-JBT Document 91 Filed 01/02/20 Page 26 of 36 PagelD 1816

Berman, Christopher
07/27/20016
Page §, oe

* 03/24/11, thoracic MRI scan at Flagler Hospital.
© Questionable mild/minimal compression (vs. anatomic variant or degenerative) of vertebral
bodies T7 through T10. Radiologist opined this possibly some degree of Schevermann's
Disease and I tend to concur; that means probably developmental.

* Morerecent Thoracic studies not available for me to review. BY REPORT, Thoracic MRI of
7/28/15 from Flagler Medical Center reveals developmental and degenerative changes; no
notation re: comparison to prior studies

Medical Record Review:
Numerous medical records have been reviewed with well over 5-6 hrs. devoted to this plus another

couple hrs. reviewing images and formulating this report. Only pertinent records will be discussed
here.

The initial records of thoracic symptoms date back to an injury of 2007 when he was a bicyclist
stuck by a motor vehicle and sustained cervical plus thoracic injury. It is my understanding he
recovered and was fully active including running/jogging following 2007 injury.

E.R. Records from Flagler Hospital 3/05/11 address pain in upper thoracic region as well as
elsewhere, They specifically mention mild thoracic pain, discomfort with ROM, and focal
tendemess at T10-11. A thoracic CT scan was carried out through the E.R. followed by a thoracic
MRI 3/24/11.

Dr. Greenwald's initial consultation of 3/21/11 refers to “some numbness in his thoracic region.” He
ordered the cervical plus thoracic MRL. Thoracic scan of 3/24/11 was interpreted as revealing an
anomaly considered most likely developmental (Schevermann’s Dis) but other possible etiologies
mentioned. On several subsequent office visits Dr. Greenwald makes mention of thoracic and/or
chest wall symptoms. The question of possible brachial plexus injury was raised due to patient
mentioning the “chest” symptoms, An MRI of “neck” (soft tissue) was requested to evaluate this,

Chiropractic records from Dr. David Tuchinsky commencing Dec, 2012 and extending through Jan.
2014 all document symptoms include neck plus upper beck. As best I can determine both regions
were treated at this facility but the records are not very detailed.

When I previously evaluated Mr. Berman 9/05/12 he complained of pain radiating into upper
thoracic spine between scapulae. 1 did not appreciate thoracic tenderness when I examined him.

When Dr. Greenberg evaluated him 2/11/13 he documented interscapular pain but he also noted
“unremarkable” exam of thoracic region. He question brachial plexus and/or shoulder pathology in
addition to the cervical region.

Dr. Chahlavi examined him 6/26/14 and documented point tenderness in left chest area between
intercostal spaces T3-6, He also mentioned paresthesia and chest wall dysesthesia
Case 3:16-cv-00384-BJD-JBT Document 91 Filed 01/02/20 Page 27 of 36 PagelD 1817

Berman, Christopher
07/27/20016

Page 6...

The hospita! consult 8/25/15 for medical management with Dr. Jocelyn Amber Soto documents a 6
wk. history of pain radiating down to the mid back.

Dr. Greenwald discussed the “mid-thoracic” pain on 7/22/15 and at that time referred to a “3 wk.”
history of mid thoracic pain between scapulae like a hot poker, aggravated standing up or sitting

It is mentioned again on a post-op visit 10/12/15. On 11/16/15 Dr. Greenwald referred him for PT.
and specifically Inversion table that on 1/18/16 was noted to have improved thoracic symptoms,
Prior thoracic MRI findings discussed and patient referred for thoracic facet injections T9-10 ? 11
also.

These injections appear to have been performed by Dr. Henry 4/11/16 with stated 90% pain relief.

Dr. Greenwald re-evaluated 5/17/16 and documented that since facet injections alleviated pain for 4-
5 days it suggests facet disease and he recommended a surgical procedure. Specifically he
recommends posterior lateral fusion with interfacet cages at T9, T1 0, and possibly T11, the concept
being that opening the facets and reducing foraminal stenosis at these segments will hopefully

greatly improve symptoms.

] find the history Mr. Berman’s provided me to be consistent with the medical records and no
significant discrepancy is noted.

Discussion/Therapeutic Options:
This is a complex case with numerous issues.

Causation and etiology of symptoms is possibly slightly controversial. He had documented thoracic
injury in 2007 and apparently abnormal imaging at that time but recovered and became
asymptomatic. When initially evaluated in E.R. for the 2011 MVA the medical team was sufficiently
concemed re: thoracic pain to obtain thoracic CT scan and within a couple wks. Dr. Greenwald
recommended a thoracic MRI scan. Also, as I documented in my record review there were numerous
references to thoracic pain described as either “upper” or “mid-thoracic,” often labeled as
“interscepular.” To me it is probable that all these evaluations were referring to the same symptoms
and although not well documented they to have been present relatively consistently following
the 2011 MVA. I also believe that because his main symptoms were cervical that his clinicians
tended to glance over the less significant thoracic pain. Now that the cervical symptoms are well
controlled the thoracic pain has become more evident.
Case 3:16-cv-00384-BJD-JBT Document 91 Filed 01/02/20 Page 28 of 36 PagelD 1818

Berman,Christopher
07/27/20016
Page 7...

The issue of date of onset is further confusing because documents such as those of Dr. Greenwald
dated 7/22/15 refer to a “3 week” history of mid back pain between scapulae. To me it appears pain
may have escalated at that time but was definitely present for several years,

I have reviewed some surveillance photos and reports, He does appear to be able to complete
numerous household chores including bending, lifting, and carrying. However I would not
necessarily anticipate thoracic spondylosis with foraminal stenosis and facet disease to totally
prevent him from doing these activities. I cannot determine how comfortable he is in performing
these tasks. I also am unaware as to whether he required medication prior to these chores or not.
Overall, these are not totally helpful although raise my level of curiosity and skepticism.

Impression:
Thoracic spondylosis with foraminal stenosis and facet arthropathy T9-10 and possibly T10-11.

Recommendations: .
In my opinion the surgery proposed by Dr. Greenwald is reasonable.

ary:
Mr. Berger has mid thoracic pain that allegedly improved substantially following facet
injections. On this basis more permanent therapeutic intervention is reasonable. Based on the
description of symptoms this is appropriate. I have very mixed feelings re: likelihood of his
symptoms improving following proposed surgery and I am somewhat skeptical, However, the
proposed procedure is innovative, less invasive and less risky than many alternative forms of
fusion and probably a reasonable consideration.

There are definite questions regarding the timing of symptom onset and possible relation to
injuries of 2007, 2011, vs. simply degenerative disease. There is documentation he was active
and essentially asymptomatic between 2007 and 2011 so I can’t directly relate symptoms to 2007
trauma. There is somewhat scant but fairly consistent evidence that he experienced thoracic
symptoms following the 2011 MVA and these have persisted to some degree since then.
Unfortunately, in the records the documentation of thoracic pain and its exact location are not as
specific as one would desire. It is also very difficult to evaluate this gentleman since the
symptoms with his pathology would be primarily subjective and it would be unusual for me as an
examiner to detect objective neurological findings. The imaging is also unlikely to reveal major
abnormality, especially with the question of developmental abnormality in the same spinal
region. There is also no way to verify symptoms not related to 2011 MVA. In my opinion the
most reasonable conclusion is that he sustained a significant thoracic injury 2011 (in addition to
cervical injury) resulting in his current symptoms. The symptoms do appear to have become
more intense over about the past year but they also appear to have been present to at least some
degree for 5 yra. I am not aware of any other trauma and there is evidence he did not have these
symptoms prior to the 2011 MVA. Despite my skepticism and concerns, it is impossible to
conclude the current symptoms are due to any etiology other than the 2011 MVA.
Case 3:16-cv-00384-BJD-JBT Document 91 Filed 01/02/20 Page 29 of 36 PagelD 1819

Berman, Christopher
07/27/20016
Page 8

I believe it is more likely than not that the 2011 accident is the major contributing factor to his
current thoracic pain and radiculopathy.

I have not had the opportunity to review more recent thoracic imaging studies but realistically |
doubt reviewing current imaging would alter my opinion or any treatment consideration or
recommendation.

If imaging is available 1 am happy to review it.
Today Mr. Berman appears totally reasonable and intelligently discusses his symptoms and
issues. He describes thoracic radiculopathy well. Although in no obvious severe discomfort

during the exam with good motion, I do believe he likely experiences the discomfort he describes
on at least an intermittent basis following “stress.” Unfortunately, there are no definite objective

wR,

 

ARNOLD 4. ZEAE; MD, FAANS, FACS, FAHA
Case 3:16-cv-00384-BJD-JBT Document 91 Filed 01/02/20 Page 30 of 36 PagelD 1820

”

° FORE i Vs.
Summary View EXHIBIT NO. 4F
PAGE: 1 OF 3
Progress Notes
Patient: Berman, Christopher Providers Jonathan Greenberg, M.D., 3.D., F.A.C.S.
DOB: 04/19/1953 Age: 59Y Sex: Male Dates 02/12/2013
Phone: 904-325-1588

Address: 303 Augusta Circle, St Augustine-32086

 

Subjective:

ce:
1. Neck pain.

HPI;
New symptom(s):

This is Is fer this 59-year-old right-handed male who comes for an EMA was rose to injuries sustained in
a work-related motor vehicle accident. .

On March 2001 and follow patient was a seat belted passenger in a vehicle that was stopped at a traffic
light. The patient was leaning across the armrest did talk with the driver when the vehicle was rare ended
eye pickup truck traveling at an unknown rate of speed. Because the patient was leaning to the side, his
head was In the space between tha seats, and his head went back between the seats. His head and snapped
back and he broke 8 as a result of his faws snapping shot. There may have been a possible transient foss of
consciousness. On March 22, 2001, the patient saw Dr. David Greenwald of neurosurgery in St. Augustine
Fioriga for complaints of motor end sensory symptomatology. Dr. Greenwald recommended a two-level
cervical arthroplasty using the prestige system. Dr. K. OPA CZ of workers compensation denied authorization
for the procedure, and Or. A. ZEAL opined that this was an old Injury. Or. John Hawking at Shands Hospitel
recommended that he have surgery. The patient had an MRI study 2 weeks ago. He says that he gets
massage therapy, physicel therapy, like a muscular stimulation, ultrasound, and traction. He has also had
trigger point injections and facet injections. On April 7, 2011 (one month post Injury), Dr. WEI performed
EMG and nerve conduction studies which did not demonstrate cervical radiculopathy. On June 9, 2012, Dr.
ERIN DOTY performed left upper extremity EMG and nerve conduction studies which demonstrated chronic
reinnervation of the left CS and C6 nerve roots, and the patient was told that he was *impaired”.

The patient complains of constant discomfort and weakness in his left arm and hand 8s well as In the
interscapular region and says it Is right-handed to beginning to become weaker, He went to the emergency
room one week ago because he was losing fealing in his left hand, The patient does note that he was
involved in a bicycle versus motor vehicle accident in 2007 however was Injured In the thoracic spine region
rather than in tha cervical spine region. He was treated by Dr. MACHADO and Dr, Kilgore of neurosurgery
and neurolagy, respectively. He sald that the Injury healed up and that he was able to run 3-4 miles and
swim without difficulty.

ROS:
Gan.: The patient denies any welght changes, fevers, chills, or night sweats. He does have Insomnia
secondary to neck pain.

Eyes negative

Ears nose and throat: The patient has had sinus Infections in the past

Respiratory negative

Cardiac/circulation: The patient has hypertension secondary to pain

Gastrointestinal negative

Genitourinary eee
Musculoskeletal: patient ls status post removal of Baker cyst in the past. He complains of neck and

upper back abscess Intrasceputar) pain and weakness and paresthesias of his eft upper extremity since the
motor vehicle accident (see present iliness) _

Neurological: The patient has had headaches since the accident

In/ehest wall negative

Psychiatric: The patient has had mood changes with depression since the accident

Endocrine negative

Hematologic negative

Allergic/immunotogic: The patient is at most, measles, and chickenpox In the past.
Medical History: surgical history: Removal of Baker's cyst 1963, tonsillectomy 1965S, past medications:
Hydrocodone, family history: Patient's parents did from “old age", a sister is living and weil the patient's
grandparents are deceased., social history: The patient is married and works in sales and wheezing. He does
not smoke cigarettes or take drugs. He drinks approximately 4-5 glasses of beer or wine per week, His
caffeine intake as moderate, and his exercise/activity level Is none since the accident...

EXHIBIT mC ve eee

| oY

 
Case 3:16-cv-00384-BJD-JBT Document 91 Filed 01/02/20 Page 31 of 36 PagelD 1821

$ View VUBE Lt
— EXHIBIT NO. 4F
PAGE: 2 OF 3

Medications: Tylenol #3 one tablet as directed, Mobic 7.5 MG Tablet 1 tablet as directed, Neurontin 100 MG
Capsule 3 capsules as directed, Skelaxin 800 MG Tablet 1 tablet as directed, Medication List reviewed and

reconeiled with the patient
Allergies: Cat Halr.

Objective:
Vitals: HR 68 /min, BP 189/94 mm Ha, Ht 73 in, Wt 176 Ibs, BMI 23.22 Index.

Examination:

General Examination:

This is a well-developed, well-nourished, middle-aged white male in no acute distress but with left upper
extremity discomfort.

On musculoskeletal examination, the patient experiences teft shoulder symptomatology associated with
passive elevation and abduction of his shoulder. :

Examination of the cervical spine demonstrates direct tenderness at the C5-6 and C6-7 levels to palpation
as well as equivocal tenderness at the C1-2 level. There Is no occipital nerve, trapezius, rhomboid Is petnt
tenderness, Cervical range of motion testing demonstrates flexion to 60°, extension to 75°, lateral rotation
to the right degrees, lateral rotation to the left S° or less, and lateral flexion to the right 40° and the left less
than 30°, The patient does experience parestheslas with palpation over the left axillary region but does not
have any herbs point tenderness. The thoracic and lumbar spines are unremarkable.

On neurologic examination, the patient Is awake, alert, and sppropriate. .

Cranial nerves: There is no facial weakness

Gait and station is intact forward heal, toe, and regular walking

His posture is good

Motor function is S/S for the major motor groups of the right upper extremity. In the left upper extremity,
there is 5 minus/S weakness of the finger flexors, finger extensors, wrist extensors, pectoralls, pronators,
suplinators, and teres minor muscles,

Sensory examination demonstrates decreased pin sensation over the CS, C6, C7 and C8 dermatomes.
Light touch Is within normal limits. Vibratory joint position sense of the upper extremities Is preserved.

Deep tendon reflexes are 14 and equal sign for the biceps and 0 = for the triceps and brachioradialls. In
the lower extremities the patellar is are 1+ = In the suprapatellar as, hamstrings, and Achilles are 0 =. The
tees are downgoing bilaterally. There is no Hoffmann's, Colace, Babinski, or pectoralis reflex noted. There is
no Tinel sign at the wrist or at the ulnar canal.

Assessment:

Assessment:

1. Grechial neuritis or radiculitis nos. - 723.4 (Primary)

2. Brachial plexus lesions - 353.0

3. Cervical spondylosis without myelopathy - 721.0

4. Cervieaigia - 723.1

S. Degeneration of cervical intervertebral disc - 722.4

6. Injury to unspecified nerve of shoulder girdia and upper timb - 955.8

7. Other joint derangement, not elsewhere classified, shoulder ragion - 718.81

‘The review of the knee 25th 2607 cervical MRI study demonstrated a left paracentral CS-6 dise herniation
with CS-6 facet hypertrophy and ligamentum flavum hypertrophy as well as a C6-7 and a tear. The report of
the March 5, 2001 CT scan of the brain was unremarkable. The report of the CT scan of the cervical spine
from the same date demonstrated CS-6 and C6-?7 decreased dise height as well as both dorsal and ventral
osteophytes with spinal stenosis and mild to moderate C5-6 neural foraminal narrowing. The March 24, 2001
and thoracic MRI study demonstrated, by report, mild T7-T10 compression wedge deformity as. The report
of the cervical MRI from the same date was the patient had C5-6 and C6-7 disc/osteophyte complexes with
stenosis but no cord compression. The report of the January 9, 2012 cervical MRI study wasn't patient had
CS-6 and C6-7 dise/osteophyte complexes with spinal stenosis as well as C4-5 mild disc desiccation. The
report of the June 16,012 CT scan of the cervical spine demonstrated that the patient had C5-6 and C6-7
decreased disc height with disc/osteophyte complexes with minimal ventral stenosis, There was also a lateral
neue foramtnal narrowing noted. A March 24, 2011 MRI of the brachial plexus was reported as being
negative,

The patient has sustained posttraumatic aggravation of pre-existing C5-6 and C6-7 cervical spondylesis with
arthropathy with left CS and C6 cervicel radiculitis/radiculopathy seen on EMG studies In June of 2011. The
earlier EMG study had been performed to see Into have been able to elucidate these eleetrophysiolagic
changes which require a minimum of 3-4 weeks to present themselves. The patient also appears to have a
Case 3:16-cv-00384-BJD-JBT Document 91 Filed 01/02/20 Page 32 of 36 PagelD 1822

Summary vicw ERHIBIT NO. 4F
. PAGE: 3 OF 3

mild left brachial plexus neurapraxia injury versus possible left thoracic outlet Syndrome post trauma, The
patient also has a possible jeft shoulder joint injury.

Plans
3. Brachial neuritis or radiculitis nes.
1 recommend the patient have C5-6 and C65-7 anterior cervical discectomies with arthroplasties versus
instrumentation and fusion. Because of the size of the prestige cervical arthroplasty, the patient would need
to have at least one level with a different arthropiesty construct from the prestige arthroplasty level, The
alternative would be one or both levels being fused and instrumented, For infermational purposes I have
reviewed the various differences the procedure is an risks associated with these procedures, However, in as
much as I am functioning as an EMA, 1 would not be the treating physician for this patient for this condition.
The ‘patient should have cervical flexion and extension AP and lateral X-fays as part of a presurgical
evaluation process to determine whether he Is a candidate for cervical arthroplasties at one or both levels.
The patient should also have a left shoulder MRI study and be referred for orthopedic surgical evaluation
with regards to his left shoulder joint symptomatology.
The claimant {s not yet had at MMI and requires further evaluation and treatment as noted above,
Patient's work related motor vehicle accident is the major Injury bacause or the need for the treatments as
recommended above. This includes surgery, which Is medically necessary and with his detalled above. The
patient's work injury is the major contributing cause for the need for the patient's surgery.
As noted above, because of the specific anatomical quadrants for the insertion of a prestige arthroplasty
system, only one level could be treated using this system. A second arthroplasty system with a different
design could be used for the second level where the patient could have a cervical fusion at one level.
However, @ prerequisite to determining whather the patient is 3 candidate for the prestige arthroplesty
system is that he have cervical flexion and extension x-rays to determine whether there is joint motion at
the CS-6 and C6-7 levels,
The patient does have pre-existing cervical Spondytosis at the C5-6 and C6-7 fevels, but did not have pre-
existing cervical nerve root irritation prior to the accident. There is no evidence that he had asymptomatic
pre-existing shoulder injury or impairment prior to the motor vehicle acckent. On swelling, the patient did
not have a disability rating as of March 4 of 2011. It Is much as the patient was not symptomatic prior to the
March S, 2011 motor vehicle eccident, he would not have an anatomic Impairment rating for asymptomatic
conditions, in accordance with the 1996 Florida here for permanent impalrnent rating schedule.
a or = need for treatment of the pre-existing asymptomatic conditions that antedated the March 5,

a oe

All opinions expressed here in our within a reasonable degree of medica! certainty.
There Is no confilet of interest as per the conflict of interest declaration (the form and accompanying
documentation from Judge Humphreys was not recelvad from the attorney's office until after the patient had

been seen).
CC: Judge Ralph Humphreys together with a copy of the signed no conflict of interest deciaration form.

Immunizations:

Labs:
Procedure Codes: 99456 IME DISABILITY EXAMINATION

Provider: Jonathan Greenberg, M.D., 3.D., F.A.C.S.
Patient: Berman, Christopher DOB: 04/19/1953 Date: 02/11/2013

Electronically signed by Jonathan Greenberg , MD on 08/21/2013 at 09:41 AM EDT
Sign off status: Pending

bttp://192.168.10.10:8080/mobiledoc/jsp/catalog/xml/printChartOptions,isp 9encounter!D=.... 8/21/2014
Case 3:16-cv-00384-BJD-JBT Document 91 Filed 01/02/20 Page 33 of 36 PagelD 1823

STATE OF FLORIDA
DIVISION OF ADMINISTRATIVE HEARINGS
OFFICE OF THE JUDGES OF COMPENSATION CLAIMS

Liberty Mutual Fire Insurance Company

Carrier/Servicing Agent.

Berman, Christopher,
Employee/Claimant,
7 ) OJCC Case No.: 11-013073RJH
‘ )
Coggin Honda ) Assigned Judge: Humphries
)
Employer ) Accident date: 03/05/2011
° )
and )
)
)
)
)
)

 

RESPONSE TO PETITION FOR BENEFITS

 

LOST TIME CASE: Yes MEDICAL BENEFITS CASE: Yes

 

 

RESPONSE TO EACH BENEFIT REQUESTED:
(If Denial of Benefit(s) was rescinded, include the initial indemnity start date, disability type, average weekly wage and compensation rate.)
Petition(s) 4(07/18/2012) are covered by this response.

Authorization of the C5-6 and C6-7 disk arthroplasty prescribed by Dr Greenwald on 6/28/2012 is not authorized at this time as it
is no medically appropriate/necessary. No attomey's fees due at this time.

 

DENIAL OF BENEFIT WAS RESCINDED ON:

 

 

 

CARRIER: LIBERTY MUTUAL CARRIERS CODE: * 655
CARRIER’S FILE NO.:  WC555-A08161
DATE PREPARED: _ 8/3/2012

ADJUSTER: CAROL SARHADDI COPY FURNISHED:

TELEPHONE: 800-282-6218 JOHN RAHAIM
AMY WARPINSKI

 

 

 

NOTICE: If you do not agree with the employer/carrier's action or you do not understand why you received this information,
please contact your adjuster. For further assistance, please contact the Employee Assistance and Ombudsman Office at

(800) 342-1741.

EXHIBIT

S

OJCC Form RPFB (Revised 3-1-2007)

 

Eilad Aunuet 2 9049 4-97 DAA ET Nffien af tha Iniclnac Af Camnaneatian Clsaime
Case 3:16-cv-00384-BJD-JBT Document 91 Filed 01/02/20 Page 34 of 36 PagelD 1824

STATE OF FLORIDA
DIVISION OF ADMINISTRATIVE HEARINGS
OFFICE OF THE JUDGES OF COMPENSATION CLAIMS
JACKSONVILLE DISTRICT OFFICE

 

Christopher Berman, )
Employee/Claimant, J
)
VS. )
) OJCC Case No. 11-013073RJH
Coggin Honda/Liberty Mutual Fire Insurance )
Company, ) Accident date: 3/5/2011
Employer/ Carrier/Servicing Agent. )
)
PRETRIAL ORDER

The above Uniform Statewide Pretrial Stipulation and Pretrial Compliance Questionnaire e-filed
on December 7 , 2012 is hereby approved and accepted.

Each party shall e-file a Trial Memorandum two (2) business days prior to the Final Hearing
pursuant to rule 60Q-6.116(7). If the final hearing is on a Monday this filing must be received

by 5:00pm on the prior Friday.

Final Witness lists must be served on opposing parties and the court no later than thirty (30) days
before the Final Hearing unless otherwise stipulated to by the parties.

Upon the motion of one or more parties, all medical reports of authorized physicians exchanged
at the time of the Pretrial Conference Hearing or served on opposing counsel at least thirty (30)
days before the Final Hearing shail be e-filed with the Judge no later than two (2) business days
before the Final Hearing. All such medical composites shall be chronologically ordered by date
from the first visit to the last and indexed. The parties shall provide the Judge with a single
composite. If the Final Hearing is on a Monday, this e-filing must be received by 5:00pm on the

prior Friday.

The parties are encouraged but are not required to file a hard copy of depositions that are to be
offered into evidence prior to the Final Hearing.

Video evidence, including but not limited to surveillance, shall be submitted to the Court no later
than two (2) business days before the Final Hearing. If the Final Hearing is on a Monday, the
video evidence must be received by this office by 5:00pm on the prior Friday.

Post-hearing depositions will not be accepted. The parties shall complete discovery prior to
Final Hearing.

EXHIBIT

 
Case 3:16-cv-00384-BJD-JBT Document 91 Filed 01/02/20 Page 35 of 36 PagelD 1825

Unless specifically requested by the undersigned at the conclusion of the Final Hearing, written
closing arguments will not be accepted. Counsel desiring to provide written argument should
take advantage of Rule 60Q-6-6.116(7).

Please be advised that all orders from this office will be served electronically. A hard copy of
orders will not be forwarded to you via U.S. Mail or otherwise. When parties are represented by
attomeys, only the attorney will receive e-service. This office will not serve orders on
represented parties. Please be advised e-service does not entitle a party to the additional five (5)
day period available when service is by U.S. Mail.

DONE AND ELECTRONICALLY MAILED this 10th day of December, 2012 in

Bop

Ralph J. Humphries

Judge of Compensation Claims

Division of Administrative Hearings

Office of the Judges of Compensation Claims
Jacksonville District Office

1809 Art Museum Drive, Suite 200
Jacksonville, Florida 32207-2840
(904)348-2790

www.jcc.state.fl.us

Jacksonville, Duval County, Florida.

 

David P. Dearing, Attorney

Rahaim, Watson, Dearing & Moore

3127 Atlantic Boulevard

Jacksonville, Florida 32207
mbuckland@jaxlegalhelp.com,jrahaim@jaxlegalhelp.com

John J. Rahaim, Esquire

Rahaim, Watson and Dearing, P.A.

3127 Atlantic Blvd

Jacksonville, Florida 32207
Jrahaim@jaxlegalhelp.com,jalbano@jaxlegalhelp.com
Case 3:16-cv-00384-BJD-JBT Document 91 Filed 01/02/20 Page 36 of 36 PagelD 1826

David A. McCranie

Law Office of Amy L. Warpinski

1301 Riverplace Blvd., Suite 620

Jacksonville, Florida 32207
david.mccranie@libertymutual.com,andrielle.jenkins@libertymutual.com

Amy L. Warpinski

Law Office Of Amy L. Warpinski

1301 Riverplace Blvd. Suite 620

Jacksonville, Florida 32207
amy.warpinski@libertymutual.com,andrielle.jenkins@libertymutual.com
